Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 18, 2022. 

Amendments
           Applicant's amendments, filed May 18, 2022, is acknowledged. Applicant has cancelled Claims 1-98, withdrawn Claims 99-107 and 115-117, and amended Claim 108.

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 108-114, drawn to a method of isolating mesenchymal stromal cell (MSC)-derived extracellular vesicles (EV) having membrane-tethered TGFbeta (MSC-derived, membrane-tethered TGFbeta EV).

Within Group II, Applicant has elected the following species, wherein:
i) the alternative immortalized cell species is a stem cell, as recited in Claim 101; and 
ii) the alternative additional molecule is a small molecule, as recited in Claim 107. 

Claims 99-117 are pending.
	Claims 99-107 and 115-117 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 108-114 are under consideration. 

Priority
This application is a 371 of PCT/US2018/031386 filed on May 7, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/502,974, filed on May 8, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	The prior objection to Claim 108 is withdrawn in light of Applicant’s amendment to the claim to indent the steps, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
2. 	The prior rejection of Claim(s) 108-110 and 112 under 35 U.S.C. 102(a)(1) as being anticipated by Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record), as evidenced by Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29) is withdrawn in light of Applicant’s amendment to the independent claim to recite the step of solubilizing the MSC-derived extracellular vesicles with hyaluronidase, a limitation neither Mokarizadeh et al nor Thery et al teach. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	The prior rejection of Claims 108-110 and 112-114 under AIA  35 U.S.C. 103 as being unpatentable over Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record) and Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29), as applied to Claims 108-110 and 112 above, and in further view of Zarovni et al (Methods 87: 46-58, available online June 2, 2015) is withdrawn in light of Applicant’s amendment to the independent claim to recite the step of solubilizing the MSC-derived extracellular vesicles with hyaluronidase, a limitation neither Mokarizadeh et al, Thery et al, nor Zarovni et al teach. 

4. 	The prior rejection of Claims 110-112 under AIA  35 U.S.C. 103 as being unpatentable over Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record) and Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29), and Zarovni et al (Methods 87: 46-58, available online June 2, 2015), as applied to Claims 108-110 and 112-114 above, and in further view of Lim et al (U.S. 2015/125950) is withdrawn for reasons discussed above. 

5. 	Claims 108-110 and 112-114 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record) in view of Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29; of record), Zarovni et al (Methods 87: 46-58, available online June 2, 2015; of record), Boere et al (Synovial fluid pretreatment with hyaluronidase facilitates isolation of CD44+ extracellular vesicles, J. Extracellular Vesicles 5: e31751, doi:10.3402/jev.v5.31751, 17 pages, 2016; available online August 9, 2016), Mustonen et al (First In Vivo Detection and Characterization of Hyaluronan-Coated Extracellular Vesicles in Human Synovial Fluid, J. Orthop. Res. 34: 1960-1968, 2016; available online February 25, 2016), Toh et al (MSC exosome as a cell-free MSC therapy for cartilage regeneration: Implications for osteoarthritis treatment, Seminars in Cell & Developmental Biol. 67: 56-64, 2017; available online November 18, 2016), Arasu et al (International Society for Extracellular Vesicles, The Fifth International Meeting of ISEV, ISEV2016, Abstracts PF5.05 and OW3.6, May 4-7, 2016; excerpted pages; hereafter Arasu-1 and Arasu-2), Arasu et al (Human mesenchymal stem cells secrete hyaluronan-coated extracellular vesicles, Matrix Biology 64: 54-68, 2017; available online May 5, 2017; hereafter Arasu-3), and D’Angelo et al (Authentic Matrix Vesicles Contain Active Metalloproteases (MMP) A ROLE FOR MATRIX VESICLE-ASSOCIATED MMP-13 IN ACTIVATION OF TRANSFORMING GROWTH FACTOR-b*, J. Biol. Chem. 276(14): 11347-11353, 2001).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 108, Mokarizadeh et al is considered relevant prior art for having taught a method of isolating mesenchymal stromal cell (MSC)-derived extracellular vesicles (EV) having membrane-tethered TGFbeta (MSC-derived, membrane-tethered TGFbeta EV), the method comprising: 
culturing MSC in cell culture, said MSCs expressing “several stromal cell markers” (pg 259, col. 1, Characterization of MSCs); and 
isolating the MSC-derived, membrane-tethered TGFbeta EV exosomes comprising membrane-tethered (syn. membrane-bound) TGFbeta (e.g. pg 258, col. 1; pg 259, col. 2) from the cell culture (Abstract, “exosomes isolated from supernatant of mesenchymal stem cells culture”).  

While Mokarizadeh et al taught quantifying by flow cytometry the amount of exosome-derived TGFbeta on the surface of lymphocytes whose membranes incorporated the exosomal membranes (Figure 3), Mokarizadeh et al do not teach quantifying (by flow cytometry) the amount of TGFbeta on the surface of the exosomes. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 113, Thery et al taught that it is routine to measure the protein content of the exosome (pg 3.22.20-22), whereby one may analyze the exosomes using flow cytometry (pg 3.22.23). 
Similarly, Zarovni et al is considered relevant prior art for having taught methods of exosome isolation comprising the step of immuno-isolation for selective enrichment of exosome populations of interest, including protein displayed on the exosome surface, whereby immuno-isolation enables rapid overall quantification and validation of specific exosome associated targets in/on plasma exosomes, with multifold increased yield and enrichment ratio over other technologies (Abstract). 

Neither Mokarizadeh et al, Thery et al, nor Zarovni et al teach a step of solubilizing the MSC-derived extracellular vesicles with hyaluronidase. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 108, Boere et al is considered relevant prior art for having taught that pretreatment of synovial fluid with hyaluronidase improves the isolation of CD44+ extracellular vesicles (Title; Abstract, “EV recovery could be optimized by pretreatment with hyaluronidase”). 
Mustonen et al is considered relevant prior art for having taught hyaluronan-coated extracellular vesicles are inherently and naturally present in synovial fluid (Title). 
Toh et al is considered relevant prior art for having taught that MSCs are naturally present in synovium and synovial fluid (pg 57, col. 2, “MSCs have been identified and isolated in…synovial fluid”, “MSCs have been successfully isolated from…synovium”). 
	Arasu-1, Abstract PF5.05 (pg 157) is considered relevant prior art for having taught that human MSCs secrete hyaluronan-coated extracellular vesicles. 
	Arasu-2, Abstract OW3.6 (pg 7), is considered relevant prior art for having taught the step of treating extracellular vesicles with hyaluronidase, thereby removing the hyaluronan coat from the extracellular vesicles.
Arasu-3 is considered relevant prior art for having taught that human bone marrow-derived MSCs (as per Mokarizadeh et al) naturally and inherently secrete hyaluronan-coated extracellular vesicles (Title). Arasu-3 taught that CD44 (hyaluronon receptor) is a biomarker to identify MSCs, as well as MSC-derived extracellular vesicles (pg 63). 
	D’Angelo et al is considered relevant prior art for having taught the step of treating isolated cellular vesicles with hyaluronidase (Abstract; pg 11348, col. 2, “These extracellular matrix components can be selectively removed from the vesicle surface without destroying vesicle integrity. Hyaluronidase treatment was shown to remove surface-attached proteoglycans…”). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cell and molecular biology, and exosome purification methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Makarizadeh et al to comprise the step of quantifying the amount of TGFbeta on the exosome with a reasonable expectation of success because Zarovni et al taught that immuno-isolation methods of exosome isolation provide selective enrichment of exosome populations of interest, including protein displayed on the exosome surface, whereby immuno-isolation enables rapid overall quantification and validation of specific exosome associated targets in/on plasma exosomes, with multifold increased yield and enrichment ratio over other technologies (Abstract). 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Makarizadeh et al to comprise the step of solubilizing the MSC-derived extracellular vesicles with hyaluronidase in a method of isolating MSC-derived extracellular vesicles having membrane-tethered TGFbeta with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
	i) MSCs, including bone marrow-derived MSCs as per Mokarizadeh et al, naturally and inherently secrete hyaluronan-coated extracellular vesicles (Arasu-1, Arasu-3); 
	ii) treatment of biological fluid source material comprising MSC-derived extracellular vesicles with hyaluronidase improves the isolation of MSC-derived extracellular vesicles (Boere et al); and 
	iii) treatment of isolated extracellular vesicles, including MSC-derived extracellular vesicles, with hyaluronidase had been successfully reduced to practice (Arasu-2, D’Angelo et al), thereby selectively modifying the vesicle surface to remove surface-attached proteoglycans without destroying vesicle integrity. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 109, Mokarizadeh et al taught wherein MSC cell or tissue source is bone marrow (pg 258, col. 2, Isolation and proliferation of MSCs).
With respect to Claim 110, Mokarizadeh et al taught wherein the exosomes are isolated from the cell culture per published protocol (Thery et al, 2006, citation 13), wherein Thery et al taught the cells are cultured in culture medium for from about 1 day to about 2 days (pg 3.22.6, step 3).
With respect to Claim 112, Mokarizadeh et al taught wherein the MSC-derived, membrane-tethered TGFbeta EV are isolated by differential ultracentrifugation (pg 258, col. 2, Exosome isolation; pg 259, col. 2, “by differential centrifugation”).
Thery et al taught wherein the exosomes are isolated by differential ultracentrifugation (pg 3.22.2; Basic Protocol 1; Figure 3.22.1).
Boere et al taught wherein the extracellular vesicles are isolated by differential ultracentrifugation (pg 2, Figure 1).
Mustonen et al taught wherein the extracellular vesicles are isolated by differential centrifugation and ultracentrifugation (pg 1961, col. 2, “centrifugation of samples….”). 
Arasu-3 taught wherein the extracellular vesicles are isolated by differential ultracentrifugation (Abstract, “EV’s secreted by MSCs were isolated by differential centrifugation”; pg 55, col. 2, Materials and Methods; pg 57, col. 1, “the final ultracentrifugation step”).
D’Angelo et al taught wherein the extracellular vesicles are isolated by ultracentrifugation (pg 11348, col. 2, “Matrix vesicles were isolated….by ultracentrifugation”). 
With respect to Claims 113-114, Mokarizadeh et al taught quantifying by flow cytometry the amount of exosome-derived TGFbeta on the surface of lymphocytes whose membranes incorporated the exosomal membranes (Figure 3). 
Thery et al taught that it is routine to measure the protein content of the exosome (pg 3.22.20-22), whereby one may analyze the exosomes using flow cytometry (pg 3.22.23). 
Zarovni et al taught wherein one may analyze the exosomes using flow cytometry (pg 48, 2.8 FACS for detection of exosome proteins). 
Boere et al taught wherein one may analyze the exosomes using flow cytometry (pg 2, col. 1, “Quantitative and qualitative analysis of extracellular vesicle subsets was performed using…flow cytometric (FCM) analysis”; pg 5, col. 1, “EV isolation…high-resolution FCM”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Applicant discovered the unexpected finding that MSC-derived extracellular vesicles are covered with hyaluronic acid/proteoglycan complexes. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Those of ordinary skill in the art previously recognized that MSCs, including bone marrow-derived MSCs as per Mokarizadeh et al, naturally and inherently secrete hyaluronan-coated extracellular vesicles (Arasu-1, Arasu-3).

Applicant argues secondary consideration that treatment of the extracellular vesicles (EVs) with hyaluronidase unexpectedly improved the quality of the EVs
Applicant’s argument(s) has been fully considered, but is not persuasive. Those of ordinary skill in the art previously recognized that treatment of biological fluid source material comprising MSC-derived extracellular vesicles with hyaluronidase improves the isolation of MSC-derived extracellular vesicles (Boere et al), and that treatment of isolated extracellular vesicles, including MSC-derived extracellular vesicles, with hyaluronidase had been successfully reduced to practice (Arasu-2, D’Angelo et al), thereby selectively modifying the vesicle surface to remove surface-attached proteoglycans without destroying vesicle integrity. 

Applicant argues that treatment of the extracellular vesicles with hyaluronidase yields the unexpected effect of preventing the loss of EV products due to aggregation, per Figure 10.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, those of ordinary skill in the art previously recognized that treatment of biological fluid source material comprising MSC-derived extracellular vesicles with hyaluronidase improves the isolation of MSC-derived extracellular vesicles (Boere et al), and that treatment of isolated extracellular vesicles, including MSC-derived extracellular vesicles, with hyaluronidase had been successfully reduced to practice (Arasu-2, D’Angelo et al), thereby selectively modifying the vesicle surface to remove surface-attached proteoglycans without destroying vesicle integrity. 
As a second matter, Example 5 (pg 95, lines 15-16) discloses a specific hyaluronidase concentration (parameter 1) for a specific amount of time (parameter 2) at a specific temperature (parameter 3) from which the Applicant arrived at the data illustrated in Figure 10 and asserted unexpected effect. However, instant independent claim is far broader in scope to Applicant’s secondary consideration, and thus Applicant’s secondary consideration is not commensurate in scope to the independent claim. 

6. 	Claims 110-112 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record) in view of Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29; of record), Zarovni et al (Methods 87: 46-58, available online June 2, 2015; of record), Boere et al (Synovial fluid pretreatment with hyaluronidase facilitates isolation of CD44+ extracellular vesicles, J. Extracellular Vesicles 5: e31751, doi:10.3402/jev.v5.31751, 17 pages, 2016; available online August 9, 2016), Mustonen et al (First In Vivo Detection and Characterization of Hyaluronan-Coated Extracellular Vesicles in Human Synovial Fluid, J. Orthop. Res. 34: 1960-1968, 2016; available online February 25, 2016), Toh et al (MSC exosome as a cell-free MSC therapy for cartilage regeneration: Implications for osteoarthritis treatment, Seminars in Cell & Developmental Biol. 67: 56-64, 2017; available online November 18, 2016), Arasu et al (International Society for Extracellular Vesicles, The Fifth International Meeting of ISEV, ISEV2016, Abstracts PF5.05 and OW3.6, May 4-7, 2016; excerpted pages; hereafter Arasu-1 and Arasu-2), Arasu et al (Human mesenchymal stem cells secrete hyaluronan-coated extracellular vesicles, Matrix Biology 64: 54-68, 2017; available online May 5, 2017; hereafter Arasu-3), and D’Angelo et al (Authentic Matrix Vesicles Contain Active Metalloproteases (MMP) A ROLE FOR MATRIX VESICLE-ASSOCIATED MMP-13 IN ACTIVATION OF TRANSFORMING GROWTH FACTOR-b*, J. Biol. Chem. 276(14): 11347-11353, 2001), as applied to Claims 108-110 and 112-114 above, and in further view of Lim et al (U.S. 2015/125950; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Mokarizadeh et al, Thery et al, Zarovni et al, Boere et al, Mustonen et al, Toh et al, Arasu-1, Arasu-2, Arasu-3, nor D’Angelo et al teach wherein the culture or conditioned medium is a serum free chemically defined buffered medium.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 111, Thery et al taught that exosomes are naturally present in the serum generally used for tissue culture, and thus, to avoid contamination by these exosomes, culture medium used to grow cells for conditioned media from which the cell-derived exosomes will be purified must be depleted from the contaminating exosomes, achieved via growing the cells in the absence of serum (pg 3.22.7, Exosome-production medium). 
Similarly, Lim et al disclose methods of isolating exosomes from MSCs, the method comprising the step of culturing the MSCs in chemically defined, serum-free medium ([0239, 385]; Example 20).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Makarizadeh et al to comprise the step of culturing the MSCs in a serum-free or chemically-defined culture medium from which to isolate the exosomes with a reasonable expectation of success because Lim et al successfully demonstrated the ability to isolate and purify exosomes from MSCs cultured in serum-free, chemically-defined culture medium, the artisan being motivated to do so because Thery et al taught that exosomes are naturally present in the serum generally used for tissue culture, and thus, to avoid contamination by these exosomes, culture medium used to grow cells for conditioned media from which the cell-derived exosomes will be purified must be depleted from the contaminating exosomes, achieved via growing the cells in the absence of serum (pg 3.22.7, Exosome-production medium). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 109, Mokarizadeh et al taught wherein MSC cell or tissue source is bone marrow (pg 258, col. 2, Isolation and proliferation of MSCs).
With respect to Claim 110, Mokarizadeh et al taught wherein the exosomes are isolated from the cell culture per published protocol (Thery et al, 2006, citation 13), wherein Thery et al taught the cells are cultured in culture medium for from about 1 day to about 2 days (pg 3.22.6, step 3).
Lim et al disclosed wherein the MSCs may be cultured for about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 days or more [0263]. 
With respect to Claim 112, Mokarizadeh et al taught wherein the MSC-derived, membrane-tethered TGFbeta EV are isolated by differential ultracentrifugation (pg 258, col. 2, Exosome isolation; pg 259, col. 2, “by differential centrifugation”).
Thery et al taught wherein the exosomes are isolated by differential ultracentrifugation (pg 3.22.2; Basic Protocol 1; Figure 3.22.1).
Boere et al taught wherein the extracellular vesicles are isolated by differential ultracentrifugation (pg 2, Figure 1).
Mustonen et al taught wherein the extracellular vesicles are isolated by differential centrifugation and ultracentrifugation (pg 1961, col. 2, “centrifugation of samples….”). 
Arasu-3 taught wherein the extracellular vesicles are isolated by differential ultracentrifugation (Abstract, “EV’s secreted by MSCs were isolated by differential centrifugation”; pg 55, col. 2, Materials and Methods; pg 57, col. 1, “the final ultracentrifugation step”).
D’Angelo et al taught wherein the extracellular vesicles are isolated by ultracentrifugation (pg 11348, col. 2, “Matrix vesicles were isolated….by ultracentrifugation”). 
Lim et al disclosed wherein the exosomes are isolated by tangential flow filtration, ultrafiltration, or size exclusion chromatography [0257, 259].  
With respect to Claims 113-114, Mokarizadeh et al taught quantifying by flow cytometry the amount of exosome-derived TGFbeta on the surface of lymphocytes whose membranes incorporated the exosomal membranes (Figure 3). 
Thery et al taught that it is routine to measure the protein content of the exosome (pg 3.22.20-22), whereby one may analyze the exosomes using flow cytometry (pg 3.22.23). 
Zarovni et al taught wherein one may analyze the exosomes using flow cytometry (pg 48, 2.8 FACS for detection of exosome proteins). 
Boere et al taught wherein one may analyze the exosomes using flow cytometry (pg 2, col. 1, “Quantitative and qualitative analysis of extracellular vesicle subsets was performed using…flow cytometric (FCM) analysis”; pg 5, col. 1, “EV isolation…high-resolution FCM”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633